DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites “an electrical output of at least 100 kW”.  This is an open-ended range which is indefinite as it includes scope which is impossible to achieve.  See MPEP 2173.05(c).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102018214965 to Kasten (Kasten hereinafter, copy provided herewith, see US PGPub 2021/0323463 for translation and improved drawing figures).
Regarding claim 1, Kasten teaches a truck-mounted (see Fig. 1) concrete pump (1) having at least one travelling-drive motor (5) and a hydraulic pumping device (2) for delivering liquid concrete, wherein at least one electric motor (6) is provided and the hydraulic pumping device can be driven selectively by the at least one travelling-drive motor or the at least one electric motor (paragraph 11), wherein the travelling-drive motor is connected by way of a power take-off (11) of a transfer gearbox of the travelling-drive train (23) of the truck-mounted concrete pump to a branching gearbox (10), wherein a first gearbox input (9, see paragraph 38) of the branching gearbox is coupled with the power take-off of the travelling-drive motor and a second gearbox input (4, left of 10 in Fig. 4) is coupled with the electric motor, and a gearbox output (4, right of 10 in Fig. 4)of the branching gearbox is connected to at least one hydraulic pump (12) of the hydraulic pumping device.
Regarding claim 2, Kasten teaches an internal combustion engine (5).
Regarding claim 5, Kasten teaches that the electric motor (6) and hydraulic pumps (12) are on the same, upper side of the gearbox (10).
Regarding claim 6, Kasten teaches that the electric motor (6) is on an input side (IS, see Fig. 3) of the gearbox (10) while the hydraulic pumps (12) are on an opposite, output side (OS).
Regarding claim 7, Kasten teaches that the electric motor may have an electrical output of “at least 80 kW” (paragraph 19).  As this range overlaps the claimed range of “at least 100 kW”, Kasten anticipates the invention of claim 7.  See MPEP 2131.03 II.
Regarding claim 9, Kasten teaches that the electric motor (6) may be fed electricity from a mains connection (13, see paragraph 53).
Regarding claim 10, Kasten teaches a plug (20) which has multiple connection points (or contacts) as illustrated in Fig. 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasten in view of US PGPub 2015/0210151 to Husson et al. (Husson).
Regarding claim 3, Kasten teaches that the electric motor (6) and pumps (12) are located on a common shaft (4), and as such does not teach that those elements are located on separate shafts.  Husson teaches that a work vehicle (100) may comprise a power take-off (or PTO, 110) for driving non-propulsion related loads.  Husson further teaches that this PTO may be supplied with power from an electric motor (226, see paragraph 58) in order to, for instance, allow the PTO to be operated on battery power while the engine (107) of the vehicle is inactive.  In order to accomplish this objective, Husson teaches an arrangement in which the PTO motor (226) is arranged on a separate shaft (see Fig. 5) from the output shaft (110).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the separate shaft and attendant gearbox to the apparatus of Kasten in order to allow the apparatus to drive its drum with the traveling engine off.
Regarding claim 4, Kasten teaches coupling the cardan shaft (11) to the engine, but does not specifically teach coupling to the crankshaft.  Husson teaches coupling an input (output of 114) directly to the engine driveshaft (111, see paragraph 45), which is synonymous with the claimed crankshaft.  
Regarding claim 8, Kasten teaches that the pumps may be driven exclusively by either the motor or the engine but is silent to this effect being accomplished by exclusive mechanical couplings.  Husson teaches that an epicyclic gear may be provided in which either input may be held stationary (paragraph 19).  Husson teaches that this allows the inputs torques to be summed (same citation).  Therefore, it would have been obvious to one of ordinary skill in the art to provide an epicyclic gear as taught by Husson to the gearbox of Kasten in order to allow for exclusive mechanical coupling and torque summation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        14 July 2022